Order, Supreme Court, New York County (Price, J.), entered March 18, 1982 denying respondents-appellants’ motion to dismiss certain causes of action in the Attorney-General’s proceeding under subdivision 12 of section 63 of the Executive Law, denying motion to dismiss petition of the New York City Conciliation and Appeals Board, and granting injunctive and other relief, is unanimously modified, on the law, to the extent of striking subdivision (ii) of paragraph (10) thereof, which directs payment to the Attorney-General by each respondent of $1,000 in partial costs, and the order is otherwise affirmed, without costs. Order, Supreme Court, New York County (Gabel, J.), entered March 19,1982 granting preliminary injunction, is unanimously affirmed, without costs. The award of an additional allowance by way *836of costs pursuant to CPLR 8303 (subd [a], par 6) was premature as there has not yet been a final judgment in the proceeding. In the absence of a factual showing of meritorious defenses, Special Term did not abuse its discretion in not granting respondents-appellants permission under CPLR 404 (subd [a]) to answer the Attorney-General’s petition with respect to the causes of action as to which respondents-appellants failed either to move or answer. On the present record, except for the item of costs, the orders appealed from were not erroneous. Concur — Sullivan, J. P., Ross, Silverman, Bloom and Fein, JJ.